I
wish to extend to you, Sir, my delegation’s warmest
congratulations on your election as President of the
General Assembly at its fifty-ninth session. I am
confident that, under your stewardship, this session
will successfully accomplish its mission.
The outgoing year has been a challenging time as
the international community has grappled with a host
of formidable challenges, including terrorist attacks,
the threat of proliferation of weapons of mass
destruction, violent internal conflicts, the surge of
infectious diseases and natural disasters, in addition to
persisting poverty and hunger and humanitarian
emergencies.
Moreover, the war in Iraq and its aftermath have
had a lasting impact on the fabric of international
affairs in the Middle East and the world over. The
bitter divisions that it engendered over how to ensure
our collective security against terror and the threat of
proliferation of weapons of mass destruction have
posed a challenge and a test for the United Nations. It
is gratifying to see that, in these difficult times, the
world Organization has been able to regain its validity
as the indispensable common house of the entire
human family.
To make the United Nations a more effective
instrument for pursuing all the priorities identified in
the Millennium Declaration, world leaders pledged
their resolve to undertake a set of bold measures to
reform the world Organization so as to enable it to
adequately address the manifold challenges ahead. The
task of reforming the United Nations will undoubtedly
require truly innovative approaches and the unfaltering
commitment of Member States. In that respect, my
delegation eagerly awaits the report of the High-level
Panel on Threats, Challenges and Change, and ensuing
recommendations by the Secretary-General to be
submitted to the General Assembly later this year.
31

In the meantime, my delegation highly commends
the hard work and tireless efforts of Mr. Julian Hunte,
President of the General Assembly at its fifty-eighth
session. Resolutions 58/126 and 58/316, adopted under
his skilful leadership, have proved to be by far the
most far-reaching actions in recent years. Significant as
they are, we should nevertheless aim higher and work
with vigour to further reaffirm the central position of
the General Assembly as the chief deliberative, policy-
making and representative organ of the United Nations
and to enable it to play that role more effectively.
On Security Council reform, I wish to join
previous speakers in reiterating that its composition
has long ceased to reflect current geopolitical realities.
Mongolia reaffirms its support for a just and equitable
enlargement of the Security Council by increasing the
number of permanent and non-permanent seats, while
ensuring the representation of developing and
developed countries. In that regard, my Government
supports the legitimate aspirations of such countries as
Japan, Germany and India that are willing and able to
shoulder greater responsibility in pursuit of
international peace, security and development.
Permanent seats, in our view, should also be allocated
to Latin America and Africa. We do not, however, seek
enlargement for its own sake — the expanded Security
Council must be fully equipped to effectively react to
the crises and conflicts of the new millennium. It is
also our view that the veto power ought to be
thoroughly reviewed, and efforts should be exerted to
make the Council more democratic by enhancing its
accountability and the transparency of its work.
There appears to be a broad consensus emerging
that next year’s high-level meeting to review the
implementation of the Millennium Development Goals
and the celebrations for the sixtieth anniversary of the
United Nations will galvanize us into making bold
plans for the future — plans that will enable the family
of nations to attain the ambitious, but achievable, goals
set by the Millennium Declaration through a genuine
display of solidarity, shared responsibility and effective
partnership.
In his address to the Assembly last week the
Secretary-General eloquently underscored the need to
uphold the rule of law on both the international and
domestic levels. Mongolia firmly believes that the rule
of law and multilateralism are the fundamental
principles of international relations in the twenty-first
century. We must not falter or fail in pursuing them.
The value of international law — the only viable
framework of rules to govern the behaviour and
interaction among States — must never be rated on its
performance in the short term or for its ability to
achieve near-sighted goals, nor should the value of
dialogue and collective decision-making be called into
question. Violation of those principles, even with the
best of intentions, is dangerous. Let us remember that
the road to hell is paved with good intentions. Such
actions would only bring about unforeseen and
unintended effects that in the long term could be
extremely harmful to established international
mechanisms and processes and endanger the existing
world order. That simple truth applies to every aspect
of international life from the war on terror and the
maintenance of peace and security to the management
of international trade and environmental protection.
Indeed, any unlawful act, once committed, will
certainly have far greater repercussions than imagined
at the outset — repercussions that will ultimately
undermine its original objectives.
The persistent instability of some regions of the
world and the people who suffer from internal armed
conflicts represent the failure of world leaders to
enforce the commitment they undertook in the
Millennium Declaration to “spare no effort to free our
peoples from the scourge of war, whether within or
between States”. The violence and hatred that spread
across the Darfur region of Sudan is one such tragic
example.
In the Middle East, Mongolia notes with sadness
the lack of progress on the path towards the peaceful
resolution of the Israeli-Palestinian conflict. We urge
both sides to exercise utmost restraint, and support the
efforts of the Quartet to ensure the implementation of
the road map.
Mongolia is also concerned with the security
situation in Iraq. The end of occupation and the formal
restoration of Iraqi sovereignty on 28 June 2004 were
laudable achievements, yet the persisting climate of
violence and insecurity threatens to undermine the
efforts of the international community to bring peace,
security and stability to that country. Mongolia
wholeheartedly supports the political process based on
Security Council resolutions 1483 (2003) and 1546
(2004), and the actions undertaken by the interim
Government to convene a national conference, create
an interim council and hold elections early next year.
32

In Afghanistan, the approaching presidential and
parliamentary elections are important milestones for a
new, democratic State. The registration of more than 10
million voters, a significant portion of whom are
women, clearly demonstrates the strong determination
of the Afghan people to rebuild their country.
Continued engagement of the international community
remains crucial in maintaining peace and stability in
Afghanistan and promoting the Bonn process.
The Korean nuclear crisis, and the resulting
tensions on the Korean peninsula, cast dark clouds over
all of North-East Asia. As a North-East Asian nation
that rejects nuclear arms, Mongolia stands for a
nuclear-weapon-free Korean peninsula and sees it as an
important condition for the reconciliation of both
Koreas and, therefore, for the peace and stability of the
region. The continuation of the six-party talks towards
a negotiated solution is of vital importance for the
maintenance of peace and stability both on the Korean
peninsula and in the region as a whole.
Indeed, strengthening international peace and
security by supporting practical disarmament measures
in every possible way has been one of the main
priorities of Mongolia’s foreign policy. The
International Campaign to Ban Landmines and efforts
to curb the illicit trade in small arms and light weapons
have an immediate bearing on human security and
social and economic development around the world.
As an ardent advocate of the disarmament of
weapons of mass destruction, and, in particular, nuclear
disarmament, Mongolia believes that the full and
effective implementation of the Treaty on the
Non-Proliferation of Nuclear Weapons by both the
nuclear and the non-nuclear weapon States will play a
pivotal role in promoting international peace and
nuclear security. In that context, Mongolia welcomes
Security Council resolution 1540 (2004), adopted
unanimously under Chapter VII of the Charter of the
United Nations, as a meaningful step towards curbing
the proliferation of weapons of mass destruction.
However, we also believe that another significant step
needs to be made towards nuclear disarmament: the
early entry into force and universalization on a priority
basis of the Comprehensive Nuclear-Test-Ban Treaty.
The establishment of new and consolidation of
existing nuclear-weapon-free zones should remain high
on the international agenda. My Government will
continue its efforts towards institutionalizing its
nuclear-weapon-free status at the international level.
Mongolia’s internationally recognized and legally
binding nuclear-weapon-free status could further
contribute towards ensuring peace and stability in the
region of North-East Asia and beyond.
The global war on terror remains high on the
agenda of the international community. The
11 September attacks heralded the start of an
unprecedented global campaign that united countries,
large and small, in their resolve to stand together to
combat terrorism.
And yet, despite the efforts of the international
community, terrorism — like the Hydra of Lerna —
seems to grow a new head for each one it loses.
The current year has been no exception to that
sad pattern and civilians continue to be the target of
attacks: in Iraq, both Iraqi and foreign nationals have
been targeted; in Madrid, an attack was perpetrated
against a commuter train; and, in the Russian
Federation, there have been a string of attacks, the
latest being the school massacre in Beslan, where
children fell victim to an unprecedented atrocity.
Those events have highlighted once again the
need for an effective international anti-terrorist
campaign. The United Nations plays a central role in
the fight against terror, coordinating the actions of its
Member States and providing them with technical and
legislative support. Mongolia supports the efforts of
the Counter-Terrorism Committee aimed at its
revitalization, and is looking forward to seeing the
Counter-Terrorism Executive Directorate in operation.
We also attach importance to the speedy finalization of
draft international conventions on terrorism and
nuclear terrorism currently in progress.
No matter how pressing the fight is against terror,
it should not overshadow other issues that impact the
daily lives of millions of people — from extreme
poverty and hunger, to environmental degradation and
HIV/AIDS, to health and education. The growing
development disparity between rich and poor countries;
increasing poverty and unemployment in the
developing world, particularly in the least developed
countries; the burden of debt and trade inequalities are
of growing concern to us. We feel that development
itself is an effective remedy for the root cause of those
social ills, and thus attach particular importance to the
implementation, at the national, regional and
international levels, of the goals agreed to at the
33

Millennium Summit and in Monterrey, Johannesburg
and Rome.
In this context, my delegation welcomes the New
York Declaration on the Action Against Hunger and
Poverty adopted on 20 September this year at the
highest political level, which is aimed at fostering our
common fight to overcome poverty and increase
financing for development.
Mongolia welcomes the adoption by the World
Trade Organization (WTO) members of the negotiating
framework for the Doha trade round last July. This is
of particular importance since the Doha Development
Agenda provides significant opportunities for
economic development and fair trade. We continue to
favour special and differentiated treatment for
developing countries, especially those with small and
vulnerable economies whose populations are largely
dependent for their livelihoods on being granted full
market access and low import tariffs by the major
trading partners.
One year from now, world leaders will meet here
at the summit level to review progress in the
implementation of the Millennium Development Goals.
In preparation for this important event, Mongolia has
produced its first national report on the implementation
of the Goals.
In recent years, the world has witnessed the
emergence of a new global commitment to democracy
and good governance. A little over a year ago,
Mongolia hosted the Fifth International Conference of
New or Restored Democracies, which had the principal
theme of democracy, good governance and civil
society. Mongolia is now actively engaged in ensuring
an effective follow-up to the conference both
nationally and internationally.
In this respect, my delegation wishes to commend
the proposal by the President of the United States
aimed at establishing a democracy fund at the United
Nations to help countries to lay the foundations of
democracy by instituting the rule of law, the
independence of the judiciary, a free press, a multiparty
system and trade unions. This fund would help support
our endeavours to strengthen democracy and good
governance and to develop an effective partnership
with civil society in the implementation of the
Millennium Development Goals.
This year, Mongolians have participated in their
fourth parliamentary election. During the election, the
two main political parties in our country, the
Motherland-Democracy Coalition and the Mongolian
People’s Revolutionary Party, won almost an equal
number of seats in the Parliament. The two political
parties have agreed to form a coalition Government on
the basis of consensus-building, thereby demonstrating
that democratic principles and values have firmly taken
root in Mongolian soil. I have no doubt that the new
coalition Government will wish to strengthen
democracy and good governance, ensure sustained
economic growth, reduce poverty and unemployment,
and pursue a foreign policy that is open, multifaceted
and proactive.